Citation Nr: 1610766	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-28 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 10, 1982 to June 5, 1984.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2015.  This matter was originally on appeal from a September 2013 determination of the VA Loan Center in Atlanta, Georgia.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The matter was remanded by the Board in May 2015 for the AOJ to obtain the Veteran's service personnel records, to request information from the Veteran regarding the circumstances surrounding his discharge from service.  This was not done successfully.  Further development is, therefore, needed in light of this Stegall violation.  Numerous pieces of mail have been returned as undeliverable.

It was noted in the prior remand that the discharge code indicated separation from service for convenience of the government.  The DD 214 also suggests that drug abuse may have been implicated in the discharge.  Pertinent law provides some exceptions to the 2 year service requirement at issue if a discharge meets certain criteria secondary to the convenience of the government.

The Board notes that on his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran provided VA with a different address than the one used for the May 2015 Board Decision and the August 2015 letter to the Veteran requesting additional information.  The AOJ indicated that it was unable to obtain the requested information from the Veteran.  It appears that he did not receive notice of the information requested.

Accordingly, the case is REMANDED for the following action:

1.  All correspondence sent to the Veteran since October 2013 should be resent to the Veteran at the last address of record listed on the VA Form 9.  If for some reason that mail is returned as undeliverable, AOJ should undertake efforts to obtain a current address for the Veteran.

2.  The Veteran's service personnel records, including his enlistment contract; and the circumstances of his discharge from service should be obtained and associated with the file.

3.  The Veteran should be requested to provide an explanation of the circumstances surrounding his discharge from service, including the reasons for the discharge, and to submit any records in his position.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




